Citation Nr: 1504112	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960 and from October 1961 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2013, the Board denied entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  In addition, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral eye disability and for an enlarged prostate, to include as due to herbicide exposure, for additional development.

Thereafter, in December 2013, the Board again remanded the issues of entitlement to service connection for a bilateral eye disability and for an enlarged prostate, to include as due to herbicide exposure, for additional development.

In an August 2014 order, the United States Court of Appeals for Veterans Claims (Court) granted a July 2014 Joint Motion for Remand (JMR), which vacated the June 2013 Board decision with regard to the issues of entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  These issues were remanded for further consideration consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to service connection for a lung disability, to include as due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral eye disability was not manifest during service and is not attributable to service.  

2.  Enlarged prostate was not manifest during service and is not attributable to service, to include presumed exposure to herbicides during service in Vietnam.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2014); 38 C.F.R. § 3.303 (2014).

2.  Enlarged prostate was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 letter prior to the initial decision.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, private treatment records have been associated with the claims file, the Veteran was afforded VA medical examinations in July 2013 and July 2014.  An addendum to the July 2013 examination regarding enlarged prostate was obtained in September 2014.

The Veteran's representative argues that the eye examination, dated in July 2014, and the September 2014 addendum regarding enlarged prostate are insufficient.  In regard to the eye examination, the Veteran's representative argues that the examiner did not discuss when the Veteran's "developmental errors or refraction" first occurred or what caused them.  Further, the representative argues that the examiner's opinion is internally inconsistent as it appeared that examiner was stating that the Veteran did not suffer from chronic eye disability although he stated that the Veteran suffered from the chronic condition of developmental errors of refraction.  As discussed below, errors of refraction are not a service connectable disability.  In addition, the examiner discussed all other eye diagnoses.  As such, the Board finds the examination to be adequate.

In regard to the September 2014 addendum regarding the claim for enlarged prostate, the Veteran's representative argues that the opinion does not substantially comply with the Board's prior remand orders.  The Veteran's representative argues that the Board previously remanded the claim after finding that the July 2013 examination was inadequate.  Specifically, the Veteran's representative argues that the September 2014 addendum neither addresses the specific items listed in the Board's remand nor offers a rationale for its opinion and that since the Board already once determined the rationale lacking, use of the same rationale must also be inadequate.  Review of the Board's prior remand dated in December 2013, reveals that the Board noted that the July 2013 VA examination diagnosed prostatic hypertrophy and found that it was less likely than not proximately due to or caused by his military service or herbicide exposure.  The rationale was noted to be that herbicide exposure was not known to cause benign prostatic hypertrophy and all of the Veteran's service treatment records were silent for the condition.  The Board found the opinion to be inadequate because the examiner failed to consider the Veteran's service treatment records and post-service medical records when providing a nexus opinion.  The Board asked that the examiner consider the lay and medical evidence and address the Veteran's gross hematuria, private doctor's findings of an enlarged prostate in August 2006, and the Veteran's gradually increasing prostate-specific antigen (PSA) levels since August 2006.  Review of the September 2014 addendum reveals that the examiner considered the specific questions put forth by the Board, including restating the Board's questions and specifically commenting on the Veteran's gradually increasing PSA.  As such, the Board finds that the addendum opinion substantially complies with the Board's prior remand. 

Taken together the opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007). However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77   . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


A.  Bilateral Eye Disability

The Veteran seeks entitlement to service connection for a bilateral eye disability.  

The Veteran's service treatment records (STRs) document that during a September 1975 optometric examination, the Veteran complained of headaches when reading and that he had reading glasses ten years ago.  The Veteran was found to have 20/20 far vision but 20/30 near vision and the examiner recommended that the Veteran get eyeglasses.  A July 1979 treatment note found a decrease in the Veteran's near vision and the impression was increased astigmatism.  In March 1982, the Veteran was given a new eye glass prescription and two new pairs of glasses were ordered.  The Veteran's May 1982 Report of Medical History documents the Veteran having no history of eye trouble and having had eye glasses for the past five years.  

The Veteran was afforded a VA medical examination in July 2013.  The Veteran was noted to be diagnosed with mature senile cataracts, early senile macular degeneration, hypertensive retinopathy, arcus senilis, and Hollenhorst plaque.  The examiner noted that the Veteran had multiple age related eye conditions.  The Hollenhorst plaques were reported to be indicative of carotid artery disease and that the Veteran needed to be worked up for that condition.  After examination the opinion was rendered that it is not likely that the Veteran's time in service is related to any of his current eye conditions.  The examiner provided the rationale that the Veteran's eye conditions are age related.  

The Veteran was afforded a VA medical examination in July 2014.  Although the examiner selected the box stating that the Veteran's VA claims file was not reviewed, the examiner later indicated that the Veteran's VA treatment records as well as the VBMS and Virtual VA records were reviewed.  As this case is a paperless appeal, the Board finds that the claims file was reviewed in VBMS and Virtual VA.  The Veteran was again diagnosed with mature senile cataract OU, early senile macular degeneration OU, hypertensive retinopathy OU, arcus senilis OU, and Hollenhorst plaque.  The examiner noted in the medical history that the Veteran presented with good corrected vision despite having multiple age related diagnoses.  The Veteran was noted to have developmental errors of refraction, hyperopia, astigmatism, and presbyopia.  The significance of the Veteran's September 1975 examination, wherein he complained of headaches when reading and was found to have 20/20 far vision and 20/30 near vision is due to developmental errors of refraction.  The examiner reported that theVeteran, in his own words, reported that he had reading glasses ten years prior.  The examiner noted that the examination in July 1979 was also explained by the Veteran's developmental errors of refraction.  The examination in March 1982 when the Veteran was given new glasses was due to his developmental errors of refraction.  The examiner reported that the Report of Medical History in May of 1982 that documented having eyeglasses for the prior five years and no history of eye trouble, can only be explained by assuming that the Veteran did not have eye trouble because he was using his glasses.  The examiner explained that the discovery of arcus senilis in the elderly occurred more often than not and it would be highly unusual to not have that diagnosis at the age of the Veteran.  The examiner stated that the diagnoses of mature senile cataract and early senile macular degeneration were both consequences of aging.  Hypertensive retinopathy and Hollenhorst plaques were both consequences of pathology in the blood vessels due to hypertension, another common diagnosis in the elderly.  The examiner continued to find that it is not likely than any of the Veteran's eye conditions were incurred due to any event during active service.  The examiner noted that the Veteran's examinations performed during active service do not document the presence of a chronic eye disability.  The Veteran's present eye conditions were all either age related or developmental errors of refraction and they were not incurred due to any event during active duty service.

Entitlement to service connection for a bilateral eye disability is not warranted.  Service treatment records reveal treatment for headaches associated with reading as well as correction for refractive error.  Post service treatment records reveal that the Veteran has been diagnosed with mature senile cataract, early senile macular degeneration, and arcus senilis.  These disabilities have been noted by an examiner to be the result of aging and not of any incident in service.  In addition, the Veteran's hypertensive retinopathy and Hollenhorst plaques were both reported to be due to blood vessel pathology due to hypertension.  Congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Adjudicative Procedures Manual, M21-MR1, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  As the preponderance of the evidence is against a finding that the Veteran's bilateral eye disaiblities are related to his active service, entitlement to service connection for bilateral eye disabilities is denied.

B.  Enlarged Prostate

The Veteran seeks entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.  

The Veteran's STRs note that in April 1976, he was suffering from gross hematuria.  However, service treatment records do not reveal any complaint, diagnosis, or treatment for any prostate disability.  Upon examination at separation from service in May 1982, the Veteran's genitourinary system was noted to be normal.  

Post-service treatment records reveal that the Veteran was diagnosed with an enlarged prostate.  The Veteran's PSA readings have gradually increased from 1.0 in August 2006 to 1.6 in January 2011.

The Veteran was afforded a VA medical examination in July 2013.  The Veteran was noted to be diagnosed with prostate hypertrophy (BPH).  The examiner rendered the opinion that the Veteran's claimed condition of benign prostatic hypertrophy is less likely than not proximately due to or caused by military service or Agent Orange exposure.  The rationale provided was that Agent Orange was not known to cause benign prostatic hypertrophy.  The service treatment records were silent for the condition of benign prostatic hypertrophy and all prostate examinations in the service treatment records were normal.  

In September 2014 the VA medical examiner provided an addendum.  The examiner again rendered the opinion that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service.  The rationale provided was that the Veteran did not have prostate cancer, which is a presumptive illness associated with Agent Orange exposure.  The Veteran had BPH and Agent Orange exposure is not a known cause for BPH.  The service treatment records were noted to be silent for BPH and all service prostate examinations were normal.  PSA levels were more consistent with development/progression of BPH and not consistent with prostate cancer.  PSA levels of 1.0 to 1.6 were noted to not be high enough to warrant a prostate biopsy, which is a highly invasive yet more definitive test for prostate cancer.

Entitlement to service connection for enlarged prostate, is not warranted.  Service treatment notes reveal treatment for a genitourinary symptom; however, they do not reveal any diagnosis or treatment for any prostate condition.  Post service treatment records reveal a diagnosis of BPH many years after separation from service.  After examination, the opinion was rendered that the Veteran's enlarged prostate was not related to his active service or exposure to herbicides because the Veteran's prostate was not found to be enlarged in service and enlarged prostate was not related to exposure to herbicides.  The Board notes that the examiner found that the Veteran's PSAs from August 2006 to January 2011 were consistent with the development/progression of BPH.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide presumptive service connection for certain diseases for Veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  However, enlarged prostate is not is a disease presumptively associated with exposure to herbicide agents under VA regulations.  As the preponderance of the evidence is against a finding that the Veteran's enlarged prostate is due to his active service or any exposure to herbicides, service connection is denied.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for an enlarged prostate, to include as due to herbicide exposure, is denied.


REMAND

The parties to the JMR agreed that the Veteran informed a VA examiner in April 2010 that he had initially been diagnosed with hypertension in 1983, which may have been within one year of his retirement from the Army in 1982.  The Board acknowledged the statement in finding the duty to assist satisfied, stating that the Veteran "has never identified the physician or facility that diagnosed hypertension in 1983, despite VA's requests for [him] to submit and/or identify all records of treatmetn for the claimed disabilities."  The parties to the JMR agreed that no VA correspondence to the Veteran after the April 2010 examination provided him with a release with specific instructions that it be completed for the 1983 records to be obtained at required by 38 C.F.R. § 3.159(e)(2).  The parties agreed that on remand, the Board will ensure that this notice is provided prior to final adjudication of the claim.  As such, the Board is remanding the claim for the Veteran to be notified that he must either identify and provide authorization for VA to attempt to obtain these treatment records or that he may obtain and submit these records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Thereafter, if and only if additional relevant treatment records are received regarding the Veteran's claim of entitlement to service connection for hypertension, the Veteran should be afforded a new VA medical examination taking into account the Veteran's complete record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).

In regard to the Veteran's claim of entitlement to service connection for a lung disability, the parties agreed that the duty to assist compelled the Board to remand for an adqueate VA examination or medical opinion, or clarification from the April 2010 VA examiner.  The parties to the JMR agreed that in the examination report, the examiner observed "[a] tiny, three millimeter nodule [. . .] in the left lower lobe for which a one-year follow-up was recommended."  The examiner opined that there was "[n]o evidence of lung disease at the present time[,]" but did not address the lung nodule.  The parties to the JMR agreed that given that the Board cited the lung nodule in finding that there is a current lung disability, the Board should have remanded for a new examination or for the April 2010 examiner to clarify his opinion that there was no evidence of lung disease in light of the presence of the nodule, and explain the nodule's etiology.  As such, the Board is remanding this claim for the Veteran to be afforded another VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice regarding identifying the physician whom he reported treated him in 1983 and providing authorization for VA to obtain these records pursuant to 38 C.F.R. § 3.159.  The Veteran should be notified that he may submit these records.

2.  Obtain updated records of all VA treatment the Veteran has received since July 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  If, and only if, additional treatment records regarding the Veteran's hypertension are received, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present is related to service, had its onset during service, or was manifest within one year of separation from service.  The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any lung disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disability found to be present is related to service or had its onset during service.  The examiner must comment upon the report of asbestos exposure.  The rationale for all opinions expressed should be provided in a legible report. 

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


